Case 4:20-cv-02718 Document 1-2 Filed on 08/04/20 in TXSD Page 1 of 4




             EXHIBIT A
            Case 4:20-cv-02718 Document 1-2 Filed on 08/04/20 in TXSD Page 2 of 4
                                                  EXHIBIT A

                           NON-RESIDENT CITATION
                                        Cause Number: 20-06-07588

CLERK OF THE COURT                            ATTORNEY REQUESTING THIS SERIVCE
Melisa Miller                                       Williams M. Walls; Williams M. Walls
P.O. BOX 2985                                                             2927 Broadway
CONROE, TEXAS 77305                                  Houston TX 77017; 2927 Broadway
                                                                     Houston TX 77017

                                THE STATE OF TEXAS
NOTICE TO RESPONDENT: “You have been sued. You may employ an attorney. If you or your
attorney does not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday
next following the expiration of twenty days after you were served this citation and petition, a default
judgment may be taken against you.”

To:     Capitol One Bank (USA), N.A.
        c/o Jory A Berson, President
        1680 Capital 1 Drive
        McLean VA 22102

You are hereby commanded to appear by filing a written answer to the Plaintiffs' Original Petition at or
before 10:00 a.m. of the Monday next after the expiration of twenty days after the date of service of this
citation before the 410th Judicial District Court at the Courthouse of said County in Conroe, Texas.

Said was filed in said court on this the 29th day of June, 2020, in this case, numbered 20-06-07588 on the
docket of said court, and styled,

Peakday Kep, Narysynuon Kep VS. Capitol One Bank (USA), N.A.

The nature of plaintiff’s demand is fully shown by a true and correct copy of Plaintiffs' Original Petition
accompanying this citation and made a part hereof.

The officer executing this writ shall promptly serve the same according to requirements of law, and the
mandates thereof, and make due return as the law directs.

Issued and given under my hand and seal of said Court at Conroe, Texas on this the 30th day of June, 2020

                                                                                Melisa Miller, District Clerk
                                                                                Montgomery County, Texas

                                                               By:___________________________________
                                                                                 Jonathan Chicas, Deputy
             Case 4:20-cv-02718 Document 1-2 Filed on 08/04/20 in TXSD Page 3 of 4
                                                      EXHIBIT A

                                       OFFICER’S RETURN
Cause No: 20-06-07588
Court No: 410th Judicial District Court
Style: Peakday Kep, Narysynuon Kep VS. Capitol One Bank (USA), N.A.
TO: Capitol One Bank (USA), N.A.
Address for Service: c/o Jory A Berson, President
1680 Capital 1 Drive
McLean VA 22102

Came to hand the ___day of ____________, 20__, at _______ o’clock, and executed in _________________
County, Texas by delivering to each of the within named defendants in person, a true copy of this citation
with the date of delivery endorsed thereon, together with the accompanying copy of the Plaintiffs' Original
Petition , at the following times and places, to wit:

Name                   Date/Time           Place, Course and distance from Courthouse
______________         ____________ _____________________________________________________
Manner of service: ________________________________________________________________________
*And not executed as to the defendants(s) ____________________________________________________
The diligence used in finding said defendant(s) being:
_________________________________________________________________________________________
And the cause of failure to execute this process is:
_________________________________________________________________________________________
And information received as to the whereabouts of said defendant(s) being:
_________________________________________________________________________________________
FEES:
Serving Petition and Copy       $_________
                                                                           ________________________OFFICER
TOTAL                           $_________
                                                                            ____________________County, Texas
                                                                            By: ________________________, Deputy

                                                       AFFIANT
Complete if you are a person other than a Sheriff, Constable, or Clerk of the Court. In accordance with Rule 107: the
officer, or authorized person who services, or attempts to serve a citation shall sign and return. The return must
either be verified or be signed under penalty of perjury.

A return signed under penalty of perjury must contain the statement
below in substantially the following form:                                    _________________________________
My full name is _____________________________________                          Declarant/Authorized Process Server
My date of birth is ___/___/____, and my address is                           _________________________________
_____________________________________________________.                                 ID# & Exp. Of Certification
I DECLARE UNDER PENALTY OF PERJURY THAT THE
FOREGOING IS TRUE AND CORRECT                                                     SWORN AND SUBSCRIBED ON
Executed in___________________, County, State of __________, on
the _____day of ________________, 20____.                                      ________________________________
                                                                                                         DATE
                             ___________________________________
                                Declarant/Authorized Process Server
                                     ___________________________
                                        ID# & Exp. Of Certification            ________________________________
                                                                                                      NOTARY
                                         Case 4:20-cv-02718 Document 1-2 Filed on 08/04/20 in TXSD Page 4 of 4
                                                                                                                              EXHIBIT A



Cause no. 20-06-07588 410th Judicial District Court


                                                                                         Clerk’s Certiﬁcate of Service                                   by Certiﬁed Mail:



I,       Melisa Miller, Clerk of the District Courts of                    Montgomery County, Texas, certify that, in cause no. 20-06-07588, I
executed the                               foregoing citation in Montgomery County, Texas on this the 30th day of June, 2020, by placing in the
United States Mail a true copy of this                                                                     citation,    With a true copy of the              Plaintiffs'   Original Petition attached thereto,
via certified mail no.                                        92147969009997901634156514 and addressed to


Capitol                         One Bank (USA), N.A.
c/o JoryA Berson President
1680 Capital                               1    Drive
McLean VA 22102

and endorsed thereon                                             “RETURN RECEIPT REQUESTED”; to certify Which Witness my hand officiallyjune 30,
2020.


                                                                                                                                                                                   Melisa Miller, District Clerk
                                                                                                                                                                                   Montgomery County, Texas



                                                                                                                                                              amifmzm/                         Jonathan Chicas




                      U.S. Postal Service“
                      CERTIFIED MAIL® RECEIPT
                      Domestic Mail Only

                      For delivery information,                 visit   our website          at        Www.usps.com®

                                            '

                  oenmeq Mail F--

                  $
                  Extra Services



                   D
                      D
                                       E F§§ (
                          Return Receipt (hardcopy              S—
                                                         kbox, add fee as appropriate)




                                                                5—
     i

              r
                   U
                          Return Receipt (electronic)

                          Certiﬁed Mall Restricted Delivery

                   DAdultSlgnature Required
                   DAdult Signature Reslrlcted
                  Postage
                                                                5—
                                                                 s




                                                        Delivery S
                                                                     42,35—
                                                                         30-00
                                                                                             j_'


                                                                                             ‘




                                                                                             '




                                                                                                   -
                                                                                                               POStma'k
                                                                                                                 Here

                                                                                                                                                                                                                   '




                                     M
          .                                                                                            '


                  s                                                                          ,'_




         ‘
                  Total     Postagmu                                                         f




                  Sent To
                                                                                                                                 20-06-07588



                                                          Capitol    One Bank
                                                                            (USA)! N.A                                                         Qﬂn

                  Street, Apt. No.,
                  or PO Box No.
                                                          CIO Jory    A Berson,
                                                                              President
                                                         1680 Capital_1 Drive
         .0’0’ S’a'e               Zip”                  Mc'L‘a'am/A 22102           -   v
                                                                                                   '




                                                                                                                                               CndnLAJ



                                                                                                                                 Code:




                  PS Form 3800, APrILdJ‘ '4'.
                                                                        m    P
 ‘
                                                                                 SéecﬁéLefse for lns'tructions
                                                                                                                                                    a
